Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151134(56)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TAMIKA HARRELL,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 151134
  v                                                                 COA: 318744
                                                                    Wayne CC: 12-003939-NF
  TITAN INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 15,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 27, 2016
                                                                               Clerk